DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Amendment
Applicant has submitted amendments to claims 12/06/2021. Amendments to the claims have caused for the rejection under 35 USC 112(b) to be withdrawn. 

Response to Arguments
Applicant’s arguments, filed 12/06/2021, with respect to claims 11, and 17-21 have been fully considered and are persuasive.  The 35 USC 112(b) and 35 USC 103 rejection of 10/06/2021 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 11, 17-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding the predicting an arrival time point limitations, 0048 of the instant specification teaches “arrival predicting section 202 calculates the arrival time point…by adding, to the current time point, the work time period of the interrupted device and the conveyance time period”. Calculating and adding time is a mathematical calculation and therefore the claim, under broadest reasonable interpretation recites a mathematical concept. 
	Regarding the plurality of calculation steps, 0047-0048, 0053, 0057, 0065 among other paragraphs of the instant specification describe the calculating steps as having operations such as addition and subtraction. Under broadest reasonable interpretation, these are mathematical calculations and thus recite the judicial exception of mathematical concepts. 
	Regarding the determination of an interruption step, this limitation is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic circuitry. That is, other than reciting “the circuitry is further configured to”, nothing in the claim precludes the step from practically being performed in the mind. Mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
	The claim recites additional elements of specifying a location, mountable number of boards are mounted, and a display configured to report the component exhaustion. The specifying a location is recited at high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity. Mounting boards is broadly recited and the relationship between the calculations and the mounting control is not claimed. This element is 
	As shown above, the additional elements in the claim amount to no more than insignificant extra solution activity to apply an exception using generic circuitry. It is noted that the courts have found gathering and analyzing information using conventional techniques and displaying the result as not being sufficient to show an improvement in certain fields such as computing which the instant application falls under (MPEP 2106.05(a)). Further, broadly claiming mountable number of boards are mounted in the target device is a mere indication of the field of use or technological environment in which the judicial exception is performed and therefore does not show an improvement in the field of endeavor (MPEP 2106.05(h)). 
	Therefore, claim 11 is rejected under 35 USC 101 as being ineligible. 
Claim 20 recites similar language as claim 11 and is similarly rejected under 35 USC 101 as being ineligible.
Claims 17-19 and 21 are rejected for depending from claims 11 and 20. 
Claim 17 recites displaying an elapsed time. This is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 17 is also ineligible under 35 USC 101. 
Claim 18 recites multiple component mounting devices and displaying calculated data. Broadly claiming multiple component mounting devices is a mere indication of the field of use or technological environment in which the judicial exception is performed and therefore is not a practical application and also does not show an improvement in the field of endeavor (MPEP 2106.05(h)). Displaying data is considered insignificant extra solution activity and does not add 
Claim 19 recites a device notification section that reports a calculated time point. Displaying data is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 19 is also ineligible under 35 USC 101.
Claim 21 recites displaying calculated data. Displaying data is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 19 is also ineligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116